UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7503



ROOSEVELT BRYANT,

                                            Petitioner - Appellant,

          versus


COLIE   L.  RUSHTON,   Warden  of  McCormick
Correctional Institution; CHARLES M. CONDON,
Attorney General of the State of South
Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-01-3598-9-24BG)


Submitted:   February 12, 2003              Decided:   March 7, 2003


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roosevelt Bryant, Appellant Pro Se. Samuel Creighton Waters, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Bryant, a state prisoner, seeks to appeal the

district    court’s   order     accepting    the    recommendation      of    the

magistrate judge and denying relief on his petition filed under 28

U.S.C. § 2254 (2000) as time-barred.

     An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”              Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 534 U.S. 941 (2001).            We have reviewed

the record and conclude that Bryant fails to satisfy the first

prong of the test recited in Rose. Therefore, we need not determine

whether    the   district    court’s   procedural    ruling    that   Bryant’s

petition was time-barred was correct.

     Bryant fails to make any argument on appeal that his § 2254

petition    states    a     meritorious    claim    of   the   denial    of     a

constitutional right.          Accordingly, we deny a certificate of


                                       2
appealability and dismiss Bryant’s appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3